DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2022 has been entered.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 11/01/2022.  The arguments set forth are addressed herein below.  Claims 24-31 remain pending, Claims 24-31 have been newly added, and Claims 1, 9, and 21-23 have been currently canceled.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 25, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiso et al. (US 2014/0195940 A1) (henceforth, “Ogiso”) in view of Homma et al. (US 2011/0001694 A1) (henceforth, “Homma”).
Regarding claims 24 and 31, Ogiso teaches a method and an information processing device, comprising:
a controller (e.g., input/output controller 20 in Fig. 3) that generates a game image of an object (e.g., display 14 in Fig. 1 and Para. 27) disposed in a virtual game space (e.g., game screen in Fig. 1 and Para. 29); and 
a touch panel connected to the controller (e.g., touch panel 12 in Para. 27 and Fig. 1) and that: 
displays the game image (e.g., game screen in Para. 29 and Fig. 1);
detects an input of a user’s touch operation on the game image (e.g., the user makes operation inputs to the information processing device 10 by touching the touch panel 12 with a hand finger in Para. 30); and 
outputs, to the controller, a detection signal indicating the detection of the input (e.g., touching the touch panel 12 is received by the controller 20 in Para. 30 and Fig. 3), wherein 
at an indicated position, on the touch panel, that is indicated by the user’s touch operation based on the detection signal and that is different from a position of the object on the touch panel (e.g., the user makes operation inputs to the information processing device 10 by touching the touch panel 12 with a hand finger and sliding it on the touch panel 12 in such a manner as to operate the GUI, wherein the GUIs are an indicated position distinct from game objects as shown in Fig. 1 and Para. 30),
the controller identifies: a first contact area at the indicated position in a first area on the touch panel by the user’s touch operation (e.g., directional key GUI 42 in Para. 30-31 and Fig. 1); and a second contact area at the indicated position in a second area on the touch panel indicated by the user’s touch operation (e.g., the four-type button GUI 44 in Para. 30, Para. 32, and Fig. 1),
the controller determines: whether in the first area (e.g., directional key GUI 42 in Para. 30-31 and Fig. 1); and whether in the second area (e.g., the four-type button GUI 44 in Para. 30, Para. 32, and Fig. 1), and
the controller causes the object to perform: in the first area, a first action (e.g., upward movement with the directional key GUI 42,  in Para. 30-31 and Fig. 1), in the first area, a second action that is different from the first action (e.g., downward movement with the directional key GUI 42 in Para. 30-31 and Fig. 1), in the second area, a third action that is different from the first action and the second action (e.g., affirmative intention by touching the circle button in the four-type button GUI 44 in Para. 30, Para. 32, and Fig. 1), and in the second area, a fourth action that is different from the first action, the second action, and the third action (e.g., negative intention by touching the cross button in the four-type button GUI 44 in Para. 30, Para. 32, and Fig. 1).
But Ogiso although teaching receiving operations of the player in a first area and a second area via a touch panel provided in the display 14 and having multiple actions  (Para. 29-32, Fig. 1, and Fig. 3), lacks in explicitly teaching the controller identifies a contact surface area, the user’s touch operation is a single touch gesture comprising a first operation and a second operation, and the controller determines, based on a size of the contact surface area, whether the first operation or the second operation has been inputted.  In a related disclosure, Homma teaches an operation control apparatus is provided which includes a detection unit for detecting contact of an operation tool with a display surface of a display unit (see abstract).  More particularly, Homma teaches the controller determines a contact surface area (e.g., the contact area calculation unit 130 determines whether the calculated area of the contact area is equal to or greater than a predetermined size (S120) where the tip or the inner surface of the finger can be in contact with the surface in Figs. 5-7 and Para. 65), the user’s touch operation is a single touch gesture comprising a first operation and a second (e.g., operation control method with two different operations based on contact area size in Para. 63-65 and Fig. 5), and the controller determines, based on a size of the contact surface area, whether the first operation or the second operation has been inputted (e.g., determining operation based on contact area size in Para. 64 and Fig. 5).  Homma states that an improved operation control allows the user to cause the desired operation processing to be executed only by performing the same act by changing the size of the contact area of the operation tool, without learning a new operation (Para. 8 and Para. 10).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the touch operation inputs of Ogiso to include the contact area size features of Homma in order to provide an ease of use, as beneficially taught by Homma.
Regarding claim 25, Ogiso further teaches the user’s touch operation is a tapping operation, a swiping operation, or a flicking operation (e.g., sliding in Para. 30).
Regarding claim 30, Ogiso further teaches the controller determines whether a slide operation has been inputted by a movement in a predetermined direction of the indicated position, and the controller causes the object to move in the predetermined direction in response to the slide operation (e.g., the directional key GUI 42 may be used to change the movement direction of a character appearing in a game in a game screen in Para. 30-21).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiso in view of Homma in further view of Shirasaka et al. (US 2011/0172013 A1) (henceforth, “Shirasaka”).
Regarding claim 26, Ogiso as modified by Homma fails to explicitly disclose the controller controlling the object to move at a first speed in response to the first action; and the object to move at a second speed that is different from the first speed as the second action.  In a related disclosure, Shirasaka teaches an operation of the virtual controller displayed on the display screen is received from the player and the application is controlled in accordance with the operation received from the player (see abstract).  More particularly, Shirasaka teaches moving the object at a first speed in response to the first action (e.g., when the display position of the operating section 103 is changed, the control section 11 refers to the virtual controller managing table 12a, and determines whether the position of the operating section 103 indicates "walking" or not (Step S108) and in a case where it is determined that the position of the operating section 103 indicates the "walking" ("Yes" at Step S108), the control section 11 starts (or continues) processing necessary for a walking action of the player character P1 (i.e., first speed) in Para. 83); and moving the object at a second speed different from the first speed (e.g., in a case where it is determined that the position of the operating section 103 indicates the "running" ("Yes" at Step S110), the control section 11 carries out dash mode processing (i.e., a second speed) in Para. 85-86).  Shirasaka states that “in such a conventional video game, the virtual controller or the like for receiving an operation input from a user is fixedly displayed at a predetermined position on a display screen” and “[t]herefore, there has been a problem in which disadvantage may occur that a display portion of the virtual controller becomes a blind area and a game item and the like displayed in the portion become invisible” (Para. 9).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the touch controls and operations of Ogiso and Homma to include the controller features of Shirasaka in order to provide a better visual game play experience, as beneficially taught by Shirasaka.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiso in view of Homma in further view of Shirasaka in further view of Miyamoto et al. (US 2007/0270215 A1) (henceforth, “Miyamoto”).
Regarding claim 27, Ogiso as modified by Homma and Shirasaka teaches a character (e.g., Para. 31 and Fig. 1) but fails to explicitly disclose a virtual camera, the controller generates the game image when the character is viewed from the virtual camera, and the controller controls the virtual camera so that an appearance of the virtual game space changes when viewed from a viewpoint of the character, as the third action.  In a related disclosure, Miyamoto teaches a pivoting camera viewpoint is provided so that when an animated game character uses a bow and arrow or other weapon, the camera adopts a third person 3D view based on the relative position of the game character and the target that game character is aiming his bow at and the game player provides inputs to the video game system to control the position of targeting marker 502 and the game player may control the position of targeting marker 502 by any convenient means such as with a touch screen (see abstract and Para. 82).  More particularly, Miyamoto teaches if the targeting marker is on the right-hand side of the virtual plane, then the virtual camera position is set to view the scene over the animated game character's right shoulder and moving the targeting marker to the left of the imaginary plane, then the virtual camera position is pivoted automatically so the scene is now viewed from the perspective of looking over the animated game character's left shoulder (i.e., appearance of the virtual game space changes when viewed from a viewpoint of the character in Para. 17).  Miyamoto states that “[i]n this way, the virtual camera position captures all of the action (e.g., both the animated game character movements and those of the targets or other parts of the 3D world character is interacting with), without the game player having to worry about the animated game character obstructing the game player's view” (Para. 17).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the touch controls and operations of Ogiso, Homma, and Shirasaka to include the automatic camera positioning features of Miyamoto in order to provide a better visual game play experience, as beneficially taught by Miyamoto.
Regarding claim 28, Ogiso as modified by Homma, Shirasaka, and Miyamoto teaches the controller causes the object to attack an opponent as the fourth action (Miyamoto – e.g., an animated game character uses a bow and arrow or other weapon in abstract and Para. 82).
Regarding claim 29, Ogiso as modified by Homma, Shirasaka, and Miyamoto teaches the controller, as the fourth action: controls the virtual camera so that an appearance of the virtual game space changes when viewed from a viewpoint of the character, and causes the character to attack an opponent (Miyamoto – e.g., a pivoting camera viewpoint is provided so that when an animated game character uses a bow and arrow or other weapon, the camera adopts a third person 3D view based on the relative position of the game character and the target that game character is aiming his bow at and the game player provides inputs to the video game system to control the position of targeting marker 502 and the game player may control the position of targeting marker 502 by any convenient means such as with a touch screen (see abstract and Para. 82) and if the targeting marker is on the right-hand side of the virtual plane, then the virtual camera position is set to view the scene over the animated game character's right shoulder and moving the targeting marker to the left of the imaginary plane (i.e., an action of the character), then the virtual camera position is pivoted automatically so the scene is now viewed from the perspective of looking over the animated game character's left shoulder (i.e., controlling the virtual camera according to a change of a viewpoint of the character in Para. 17, Para. 89, and Figs. 8-9)).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1, 9, and 21-23 have been considered but are moot in view of the new ground(s) of rejection.  A new reference (Ogiso) has been applied to new claims 24-31. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715